          Case 2:17-cr-01311-DGC Document 74 Filed 08/05/19 Page 1 of 1




 1
 2
 3
 4
 5
 6                        IN THE UNITED STATES DISTRICT COURT
 7                              FOR THE DISTRICT OF ARIZONA
 8                                              )    No. CR-17-01311-01-PHX-DGC
      United States of America,
 9                                              )
                                                )
                        Plaintiff,              )
10                                              )
      vs.                                            ORDER
11                                              )
                                                )
      Anthony Espinosa Gonzales,                )
12                                              )
13                      Defendant.              )
                                                )
14                                              )

15            Upon Motion of Defendant, there being no objection, and good cause appearing,
16            IT IS HEREBY ORDERED granting Defendant’s Motion to Modify Conditions
17   of Release. Doc. 73.
18            IT IS FURTHER ORDERED Defendant’s conditions are modified from home
19   detention to curfew at the Pretrial Services Officer’s discretion.
20            The Court finds excludable delay under Title 18 U.S.C. § 3161(h)   from
21   to             .
22            Dated this 5th day of August, 2019.
23
24
25
26
27
28
